421 F.2d 1390
Bertram B. WALLACE, Appellant,v.UNITED STATES of America, Appellee.
No. 26022.
United States Court of Appeals, Fifth Circuit.

Before DYER and SIMPSON, Circuit Judges, and CABOT, District Judge.
PER CURIAM:


1
Appellant received two five year consecutive sentences after having been found guilty of violating Title 26, U.S.C., Secs. 4704(a) and 4705(a).  This case has been held in abeyance awaiting decision by the Supreme Court of the Minor case cited below.  That Court determined in Minor v. United States,396 U.S. 87, 90 S. Ct. 284, 24 L. Ed. 2d 283 (decided December 8, 1969), that the statutory obligation to sell only in pursuance of an official order form did not violate the Fifth Amendment privilege against self-incrimination.


2
The petitioner's only other contention is that he was denied due process because there was a four month delay between the commission of the crime and the time of arrest.  The contention is without merit.  United States v. Grayson, 5 Cir. 1969, 416 F.2d 1073.  Accordingly the denial of the petitioner's petition for habeas corpus is affirmed.


3
Bertram B. Wallace, pro se.


4
William A. Meadows, Jr., U.S. Atty., Aaron A. Foosaner, Asst. U.S. Atty., Miami, Fla., for appellee.